Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose an additional wood preservative.  The specification discloses additional additives such as corrosion inhibitors and antibacterial properties [0012] and [0056] which can be silver, copper, zinc or any metalloid that exhibits antibacterial properties.  It is not clear from the disclosure what the scope of “additional wood preservative” includes.

Specification [0056]:
“The dissolvable glass fibre geometry may be used as a delivery method for compounds that act as corrosion inhibitors, such as for example, copper, zinc, and silver. Additionally, the 10additives may deliver antibacterial compounds such as silver, copper, and zinc compounds or any metalloid that exhibits antibacterial properties. Additives with other properties may also be included in the fibres. The dissolution rate may also be modified by varying the fibre diameter, and the type and thickness of coating used.“

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  The specification discloses and describes dissolvable glass fibers that comprise the glass composition of boron compounds and one or more alkali compounds.  With regard to claim 4, recites the glass fibers further includes an additional wood preservative.  The specification does not disclose an additional wood preservative.  The specification discloses additional additives such as corrosion inhibitors and antibacterial properties [0012] and [0056] which can be silver, copper, zinc or any metalloid that exhibits antibacterial properties.  It is not clear from the disclosure what the scope of “additional wood preservative” includes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al (US 4,517,006) in view of Nazhat et al (US 20170274118).
Drake is directed to a composite material for the controlled release of an active substrate comprises a relatively insoluble polymeric, matrix (11) in which a soluble particulate material (12) is dispersed. When the composite is placed in an aqueous medium, dissolution of the particulate material substantially increases the water permeability of the matrix. This effect may be used to provide for the controlled release of an active material into the aqueous medium (ABST).
Drake teaches controlled release glasses (CRG) such as those described US 4350675.  
Drake teaches the particulate material is a soluble glass composition or a mixture of such glass compositions. Water soluble glass compositions have the important property that their dissolution rate may be tailored to a desired value by composition adjustment thus providing for the manufacture of composite materials with a wide range of release characteristics. Many of these glasses are biologically inert (col. 1 and 2, lines 66-68, 1-5).
Drake teaches borate glasses and the glasses comprise boric oxide and another oxide (col. 2, lines 49-61).  The other oxides can be an alkali metal and an alkali metal/borate glasses.
Drake teaches the composite can be in the form of a fiber (col. 3, lines 8-13).
Drake teaches when the dissolvable composite comprises active ingredients such as herbicides, insecticides, fungicides which are used for applications such as structure for soil or crop treatment, biocidal purification of water courses, corrosion protection and inhibition of bacterial growth in water systems (col. 3, lines 46-65).  The herbicides, insecticides and fungicides are equated with wood preservatives.
As Drake teaches a dissolvable glass fiber and the dissolvable glass fibers release an active ingredient that functions as a wood preservative, Drake teaches a wood preservative comprising a dissolvable glass fiber as claimed.
Drake differs and does not teach the percentage of boric oxide in the glass fibers.
Nazhat is directed to borate-glass biomaterials.  Nazhat teaches borate-glass biomaterials comprising: aNa2O, bCaO, cP2O5 dB2O3 wherein a is from about 1-40 wt %, b is from about 10-40 wt %, c is from about 1-40 wt %, and d is from about 35-80 wt %.  As d is from 35 to 80% and reflects the amount of the borate in the glass. Nazhat discloses the composition by weight percent.  Conversion to molar percent using a Nazhat discloses the composition by weight percent.  Conversion to molar percent in using a composition of boron at 80 wgt %, 10 wgt %, CaO and Na2O at 1 wgt % and 9 wgt % P2O5 is equivalent to 81.7 mol% B2O3 which is substantially the same as 82% and overlaps the claimed range.  
Nazhat teaches the biomaterial is amorphous and fully soluble which is equated with “dissolvable” as claimed.
Nazhat teaches the glass biomaterials can be made into fibers. Nazhat teaches the method comprises a processing step after gelation to make fibers (e.g. by electrospinning, solution blow-spinning etc), thin films, or hollow particles [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the soluble borate glass of Nazhat into the soluble glass fibers of Drake motivated to produce a soluble glass fiber comprising boron and alkali compounds.
As to claim 2, Drake in view of Nazhat are not specific with regard to a staple fiber or filament or roving.  A fiber can encompass shorter length staple fibers as well as longer filament length fibers and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to employ a cut staple or longer filament fiber motivated to produce a scaffold of dissolvable borate glass fibers.
As to claim 3, Drake teaches a degradable composite part.  Nazhat also teaches a degradable part.
As to claim 4, Drake teaches when the dissolvable composite comprises active ingredients such as herbicides, insecticides, fungicides which are used for applications such as structure for soil or crop treatment, biocidal purification of water courses, corrosion protection and inhibition of bacterial growth in water systems (col. 3, lines 46-65).  The herbicides, insecticides and fungicides are equated with wood preservatives.
As to claim 5, Drake teaches the composite can be in the form of a woven (claim 3) and Drake teaches the composite has a polymer matrix.
As to claims 6, 7 and 8, Drake teaches fibers formed from polymers and the dissolvable glass particles.  Drake does not specifically refer to a roving, however as Drake discloses fibers, and fibers can generally include filaments, e.g. rovings, a fiber is an obvious variant of a roving.  Drake teaches the glass particulate materials can be incorporated into thermosetting or thermoplastic matrix materials, which would form a composite structure as claimed.  Wherein Drake does not disclose the glass roving is formed by filament winding and pultrusion, it should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
Drake teaches the composites are formed by pressing or extruding (col. 3, lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extrude or mold the composite parts motivated to produce a composite materials by known methods.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Drake et al (US 4,517,006) in view of Nazhat et al (US 20170274118) and in further view of Day et al (US 20110014261).
Drake and Nazhat differ and do not teach the glass fiber consists of boron compounds and alkali compounds.
As to claim 21, Day is directed to a scaffold body comprising about 40-90% B2O3 and two or more oxides.  The tissue scaffold employs structural components in the form of one or more fibers, hollow fibers and the components are made from the borate based component [0019]-[0021].  The oxides are alkali oxides such as alkaline earth oxides [0028]. The borate glasses release boron in-vivo as they react with the body fluids [0025].  The boric acid dissolves [0063]. 
Day teaches the borate glass fibers consist of a boron compound and one or more alkali compounds as shown in table below.

    PNG
    media_image1.png
    186
    301
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a glass fiber composition consisting of boron compounds and alkali metals as Day teaches the glass fibers are soluble and dissolvable.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al (US 4,517,006) in view of Nazhat et al (US 20170274118) as evidenced by the Textile Glossary.
As to claims 22 and 23, Drake teaches a dissolvable glass fiber incorporating herbicides, insecticides, fungicides which are used for applications such as structure for soil or crop treatment which are equated as a wood preservative.  Drake teaches the composite material may be manufactured by a number of techniques according to the ultimate application of the material. Thus the particulate material may be mixed with the solid or liquid polymer and cast, pressed or moulded to form monolithic blocks or the two may be extruded together into rods, tubes, or fibres. The particulate material may also be incorporated in a film of the polymer to form either a self-supporting layer or a surface coating to be applied to a solid body. Other techniques include spray granulations of mixtures of the particulate material with the polymers (col. 3, lines 8-18). A nonwoven, by definition in the Textile Glossary, is an assembly of textile fibers:
An assembly of textile fibers held together by mechanical interlocking in a random web or mat, by fusing of the fibers (in the case of thermoplastic fibers), or by bonding with a cementing medium such as starch, glue, casein, rubber, latex, or one of the cellulose derivatives or synthetic resins. Initially, the fibers may be oriented in one direction or may be deposited in a random manner. This web or sheet of fibers is bonded together by one of the methods described above.

Drake teaches and suggests the dissolvable glass material in fiber form and the dissolvable glass material in a composite, i.e. bonded together with a binder for dissolution to release the herbicide, fungicide materials, Drake meets the claim limitation of a nonwoven (claims 22 and 23). While Drake does not explicitly teach the composite is “adapted to be applied to a wood to be preserved”, adapted to does not limit the scope of the claims and only makes optional the feature of being applied to the wood. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  It should be noted that it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. 

Allowable Subject Matter
Claims 9 and 10 and dependent claim 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC 112(a) and (b) rejections are overcome.  Drake, Nazhat, Jung, Johnson and Kirkhoff fail to teach or suggest a dissolvable glass fiber of 82-97 mol% B2O3, further comprising a wood preservative that is incorporated into an engineered fiber composite panel.  Drake is directed to a composite that comprises soluble glass particles that are extruded with polymer into a fibrous form and further comprises herbicides, insecticides, fungicides.  Drake fails to teach or suggest the composite structures are engineered wood composite panel.  Nazhat and Jung fail to teach or suggest composite structures of glass fibers and polymer materials and do not teach or suggest an engineered wood panel.  Johnson is directed to dissolvable glass fibers for use in downhole material.  Johnson fails to teach or suggest the glass fibers are incorporated into an engineered wood board.  Johnson fails to teach or suggest a boron fiber of 82-97 mol% B2O3.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC 112(a) and (b) rejections are overcome.  Drake, Nazhat, Jung, Johnson and Kirkhoff fail to teach or suggest a dissolvable glass fiber of 82-97 mol% B2O3, with a water soluble binder.  Drake teaches the water soluble glass fibers are in a polymer matrix, however the matrix material is insoluble (col. 2, lines 12-16).
Claims 25-27 are allowable because the prior art of record fails to teach or suggest and engineered wood fiber composite panel that comprises dissolvable glass fibers that further comprise a wood preservative.
Claim 28 is allowable.  The prior art of record fails to teach or suggest the dissolvable glass fibers of boron compounds and alkali metals of the claimed composition with a water soluble coating of a different composition.
 
Response to Arguments
Applicant’s amendments and arguments, with respect to the 35 USC 112(a) and (b) rejections over claim 1 and dependent claims have been fully considered and are persuasive.  The 112(a) and (b) rejections have been withdrawn in view of Applicant’s arguments.
The rejections under 112(a) and 112(b) are maintained and revised over claim 4.  The specification does not disclose “additional wood preservatives”.  The specification appears to refer to the additives as corrosion inhibitors and/or antibacterial compounds and as the scope of wood preservatives is not limited by a definition, it is not clear what the scope of “additional wood preservative compound” includes.
Applicant’s amendments and arguments, with respect to the 35 USC 112(d) and rejections over claim 21 are persuasive and the rejection is withdrawn.
Applicant’s amendments and arguments, with respect to the 35 USC 102 rejection over Day have been fully considered and are persuasive in view of the amendment to include a water soluble coating distinct from the dissolvable glass fibers.  The 35 USC 102 rejection over Day of claim 28 has been withdrawn. 
Applicant’s amendments and arguments, with respect to the 35 USC 102 rejection over Nazhat over claim 28 have been fully considered and are persuasive in view of the amendment to include a water soluble coating distinct from the dissolvable glass fibers.  The 35 USC 102 rejection over Nazhat of claim 28 has been withdrawn as Nazhat fails to teach or suggest a glass fibers are coated with a water soluble coating distinct form the dissolvable glass fibers.
Applicant's amendments and arguments filed 7/5/2022 have been fully considered but they are not persuasive. Applicant argues the 35 USC 103 rejection over Drake in view of Nazhat over claims 1-8 and 28.  The 35 USC 103 rejection over claim 28 is withdrawn as the prior art of record fails to teach or suggest the fibers are coated with a water soluble coating.
The rejection over Drake in view of Nazhat over claims 1-8 is maintained.  Applicant corrects the office action calculation for the percentage of B2O3 and notes that the actual composition is 81.7% which is below the range of 82-97%.  As 81.7% is substantially the same as 82%.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues the 35 USC 103 rejection of claim 21 over Drake in view of Nazhat and Day and states that Day is directed to non-analogous art.   As Nazhat teaches the composition is substantially made from boron and alkali metals, B2O3 and CaO and NaOH and the phosphorus is only used in amounts of 1%, Nazhat substantially teaches a composition consisting of boron and alkali compounds.  Additionally, MPEP 2141.01(a) “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. ” KSR International Co. v. Teleflex Inc.,  550  U.S. 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant’s endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his or her invention as a whole.  The prior art is directed to producing glass fibers that dissolve made from boron and alkali compounds and one would have looked to the prior art motivated to produce a dissolvable glass fiber.
The rejection of Claims 22 and 23 over Drake in view of Nazhat is maintained as Nazhat teaches a B2O3 is 81.7% which is substantially the same as 82% and therefore overlaps the claimed range.  Claim 24 is allowable as the claim requires a water soluble binder and Drake teaches the polymer matrix is insoluble.
Claims 9, 10, 13 and 24 are objected to as being allowable if incorporated into the base claim.  
Claims 25-27 are allowable.
Claims 28 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759